By the Court.
— The state of demand is defective in not setting out a breach of the contract; the plaintiff sets out a contract with sufficient exactness, hut he does not assign any breach; a non-performance of the contract was essential to the right of action; this is not merely a right of action defectively set out, which might he cured by verdict; but the breach, the non-performance of the contract, is not pretended to be set out at all; there is also a vagueness in setting out the damages, which is not necessary now to take notice of.
Judgment reversed.